OPINION — AG — **** SCHOOL PROPERTY-ANNEXATION-COMMUNITY PURPOSE **** NO AGENCY EXISTS IN THE ANNEXED DISTRICT WHICH COULD TRANSFER TITLES AS PROVIDED IN THE UNDERLINED PORTION OF 70 O.S. 1968 Supp., 8.6.1 [70-8.6.1]. THE LEGAL TITLE TO THE SCHOOL PROPERTY OF THE ANNEXED DISTRICT VESTS IN THE ANNEXING DISTRICT WHEN THE ANNEXATION BECOMES FINAL. THE ELECTORS OF THE ANNEXED DISTRICT HAVE ONE (1) YEAR FROM THE DATE OF ANNEXATION TO CALL AN ELECTION AND BY A MAJORITY VOTE CAUSE THE BOARD OF EDUCATION OF THE ANNEXING DISTRICT TO CONVEY TITLE TO ANY OF THE AGENCIES, ORGANIZATIONS OR CORPORATIONS MENTIONED IN 70 O.S. 1968 Supp., 7.6 [70-7.6] AND 3, TO BE USED FOR COMMUNITY PURPOSES, WITH A REVERSIONARY CLAUSE IN THE CONVEYANCE TO THE ANNEXING DISTRICT, IN CASE THE PROPERTY CEASED TO BE USED FOR COMMUNITY PURPOSES. THE TERMS OF THIS TRANSFER OF TITLE OR CONVEYANCE SHOULD BE EVIDENCED BY A RESOLUTION OF THE BOARD OF EDUCATION OF THE ANNEXING DISTRICT. CITE: ARTICLE VII, SECTION 4(A), 70 O.S. 1961 7.4 [70-7.4](A), 70 O.S. 1961 7.6 [70-7.6] W. J. MONROE